Case 3:17-cv-00108-GPC-MDD Document 1139 Filed 04/09/19 PageID.122715 Page 1 of 3




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 IN RE:                               Case No. 3:17-CV-00108-GPC-MDD
                                         [Consolidated with Case No. 3:17-CV-01010-
 12 QUALCOMM LITIGATION,
                                         GPC-MDD]
 13
                                        ORDER GRANTING JOINT MOTION FOR
 14                                     APPROVAL OF STIPULATION FOR STAY
                                        OF THIRD PARTY CLAIMS
 15
 16
 17
 18         The Court, having considered the Joint Motion of Compal Electronics, Inc.
 19 (“Compal”), Pegatron Corporation (“Pegatron”), FIH Mobile Ltd., Hon Hai
 20 Precision Industry Co., Ltd., (together with FIH Mobile, “Foxconn”), and Wistron
 21 Corporation (“Wistron”) (collectively, the “CMs”); and Apple Inc. (“Apple”) for
 22 Approval of Stipulation for Stay of Third Party Claims, filed on January 22, 2019,
 23 and having determined the proposed bifurcation and stay would increase
 24 convenience and judicial economy, reduce the risk of jury confusion, and avoid
 25 prejudice to the parties, hereby GRANTS the CMs’ and Apple’s Joint Motion and
 26 APPROVES the Proposed Stipulation therein.
 27
 28
       ORDER RE JOINT MOTION FOR STAY                            CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1139 Filed 04/09/19 PageID.122716 Page 2 of 3




  1         It is hereby ORDERED that:
  2            1. The CMs’ third party claims against Apple in Case No. 3:17-CV-
  3               01010-GPC-MDD (the “1010 Case”) seeking indemnity (“CMs’
  4               Indemnity Claims”) shall be stayed pending resolution of the claims
  5               raised in Qualcomm’s complaint against each of the CMs and the
  6               defenses and claims raised in the CMs’ counterclaims against
  7               Qualcomm in the 1010 Case (the “Qualcomm Issues”) and until further
  8               notice; and
  9            2. All dates and deadlines as to the Qualcomm Issues shall remain in
 10               effect and not be modified by this stipulation, but those dates and
 11               deadlines shall not apply to the CMs’ Indemnity Claims; and
 12            3. After the trial of the Qualcomm Issues occurs, or after other resolution
 13               of the Qualcomm Issues, the court shall set a status conference to assess
 14               whether to continue the stay of the CMs’ Indemnity Claims.
 15
      IT IS SO ORDERED.
 16
      Dated: April 9, 2019
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
      NON-PARTY APPLE INC.’S OBJ TO                2          Case No. 3:17-CV-00108-GPC-MDD
 28   NONDISPOSITIVE PRETRIAL ORDER OF
      MAGISTRATE JUDGE
Case 3:17-cv-00108-GPC-MDD Document 1139 Filed 04/09/19 PageID.122717 Page 3 of 3



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       ORDER RE JOINT MOTION FOR STAY                      CASE NO. 17-CV-00108-GPC-MDD
